Citation Nr: 1411208	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-14 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES


1.  Entitlement to an increased evaluation for ulcerative colitis, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for cavernous sinus thrombosis status post multiple strokes, rated 30 percent disabling from August 1, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 12, 2010. 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1978 to February 1992.

The appeal comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in pertinent part granting a temporary total rating of 100 percent effective January 26, 2008, based on status post stroke associated with service-connected cavernous sinus thrombosis with expressive aphasia, and a 10 percent evaluation for cavernous sinus thrombosis effective August 1, 2008.  

By a July 2010 Decision Review Officer (DRO) decision, the rating for cavernous sinus thrombosis was increased to 30 percent, effective from August 1, 2008.  In May 2012, the Board recharacterized the issue as stated on the title page and remanded the matter for further development.  As development has been completed, this issue is once again before the Board. 

While entitlement to a TDIU was initially denied in an October 2009 rating decision, the Board remanded the matter in May 2012 and based on that development, in September 2013, the RO granted entitlement to a TDIU, effective January 12, 2010.  However, during the course of the current increased rating claims, the Veteran indicated that his ulcerative colitis and cavernous sinus thrombosis status post multiple strokes interfered with his with his employment.  Additionally, the Veteran's Vocational and Rehabilitation folder and Social Security Administration (SSA) records reflect that the Veteran has not worked since February 3, 2009, mostly due to residuals of a stroke including aphasia.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  In light of Rice, a TDIU claim has been raised by the record for the appeal period prior to January 12, 2010.  See Rice, supra. 

In December 2011 the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted between the RO and the Board Central Office regarding the issues of cavernous sinus thrombosis and TDIU.  A transcript of that hearing is contained in the claims file. 

In regards to an increased rating for ulcerative colitis, the RO continued to rate the disability as 10 percent disabling in a March 2013 rating decision.  On his December 2013 Form 9, the Veteran requested a Board hearing regarding the matter; however he subsequently cancelled the requested hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) 

The issue of entitlement to special monthly compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a disability rating in excess of 30 percent for cavernous sinus thrombosis status post multiple strokes prior to June 17th 2009 and from December 17, 2009 and entitlement to a TDIU prior to January 12, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.

FINDINGS OF FACT

1.  The Veteran's ulcerative colitis is productive of complaints of cramping, abdominal distress, frequent loose and bloody bowel movements, and urgency and objective signs of canker sores in the mouth, weight fluctuation,  rash on chest, and continuous medication, with no signs of malnutrition, health only fair during remissions, anemia, general debility or serious complication such as liver abscess.

2.  The Veteran had a cerebral vascular accident related to his cavernous sinus thrombosis on June 17, 2009 and is entitled to a 100 percent disability rating for a period of six months from June 17, 2009 to December 17, 2009.  

 
CONCLUSIONS OF LAW

1.  The criteria for a 30 percent initial evaluation, but no more, for ulcerative colitis are met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7323 (2013).

2.  The criteria for entitlement to a 100 percent disability rating for cavernous sinus thrombosis have been met from June 17, 2009 to December 17, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8008 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).
In regards to the increased rating claim for cavernous sinus thrombosis, in light of the assignment of a temporary total (100 percent) disability evaluation the appeal period from June 17, 2009 to December 17, 2009, the Board assumes, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed as it relates to this claim.

In regards to the Veteran's increased rating claim for ulcerative colitis, there was a timing deficiency in that a letter was sent in May 2013 after the initial adjudication of the issue in March 2013 rating decision.  This timing deficiency was cured by readjudication of the claim in a December 2013 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The May 2013 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder relevant records of the Veteran's VA outpatient treatment.  He was also afforded a VA examination in October 2013.  The examination is adequate because the examiner discussed his medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Another examination is not required because the Veteran has not reported worsening since October 2013.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

A.  Ulcerative Colitis

The Veteran is currently assigned a 10 percent evaluation for ulcerative colitis under the criteria of Diagnostic Code 7323, pertaining to ulcerative colitis.  Diagnostic Code 7323 provides for a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. §  4.114, Diagnostic Code 7323 (2013). 

In sum, for an increased initial evaluation to be assigned the evidence must show that the Veteran's ulcerative colitis was manifested by, at least, moderately severe ulcerative colitis with frequent exacerbations.

VA treatment records show that the Veteran was hospitalized for a work up of 4 weeks of bloody, watery diarrhea.  Abdominal cramping, 6 pounds weight loss consistent with previous ulcerative colitis flares.  On Flexible sigmoidoscopy, there was no evidence of colitis or ulceration in the colon.  The liver was unremarkable.  

On October 2013 VA examination, the Veteran reported that he had canker sores in his mouth, which made it hard to eat and maintain his weight.  His weight fluctuated plus or minus 10 pounds.  He struggled with frequent bowel movements.  He had 3-5 loose and runny bowel movements a day.  At times he had urgency and would soil his undergarments.  If he knew he was traveling or had a busy day he would not eat in order to avoid having a bowel movement.  Once to twice a month, he had nausea.  There were no ulcerative colitis flare ups in the past 12 months and no surgical procedures.  He required continuous medication to control his intestinal condition (mesalamine suppository).  He also had a rash on his chest wall.  The examiner indicated that the Veteran had occasional episodes of bowel disturbance and abdominal distress.  The Veteran had seven or more episodes of exacerbations and/or attacks of the intestinal condition, manifested by cramping prior to defecation, in the past 12 months.  The Veteran had lost 10 pounds.  He did not have malnutrition, serious complications or other general health effects attributable to the intestinal condition.  He did not have any related benign or malignant neoplasm or metastases.  He underwent a testing and imaging studies related to ulcerative colitis with five weeks of bloody diarrhea; however, there was no evidence of obstruction, colitis, or focal fluid collection.  

After reviewing the evidence of record, the Board finds that the Veteran's disability picture most closely approximates the criteria for a 30 percent evaluation, but no more, under Diagnostic Code 7323.  The Board concludes that throughout the appeal period, the Veteran's ulcerative colitis and associated symptoms were moderately severe with frequent exacerbations.  As noted above, even with daily medications for management of symptoms, the Veteran experienced multiple loose and bloody stools, which sometimes included urgency and soiled undergarments.  He avoided eating during travel or if he had a busy day ahead of him to help mitigate bowel movements.  During the October 2013 VA examination, the examiner noted that the Veteran's intestinal condition impacted his ability to work in that his job required him to travel and meet people.  During meetings, he would need to excuse himself or cancel or not show up, which caused stress.

The Board has considered whether an even higher initial evaluation is warranted during this period; however, the evidence of record does not approximate the criteria for a higher evaluation under any applicable Diagnostic Code.  Specifically, as to the criteria for a 60 percent or higher evaluation under Diagnostic Code 7323, there is no evidence of malnutrition (marked or otherwise), health only fair during remissions, anemia, general debility, or serious complication as liver abscess. 

The Board has also considered the applicability of other Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, an evaluation in excess of 30 percent is not warranted.  Specifically, although there are Diagnostic Codes pertinent to the digestive system that allow for an evaluation in excess of 30 percent, they may not be applied because the Veteran's disability and associated manifestations do not include resection of the small or large intestine (Diagnostic Codes 7328 and 7329, respectively), intestinal fistulas (Diagnostic Code 7330), tuberculous peritonitis (Diagnostic Code 7331), impairment of sphincter control of the rectum or anus (Diagnostic Code 7332), stricture of the rectum or anus (Diagnostic Code 7333), rectal prolapse (Diagnostic Code 7334), or anal fistula (Diagnostic Code 7335). 

In sum, the criteria for a 30 percent evaluation, but no more, are met.  

Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected ulcerative colitis.  Therefore, a further analysis under Thun is not warranted.

B.  Cavernous Sinus Thrombosis Status Post Multiple Strokes 

The Veteran is seeking entitlement to a disability rating in excess of 30 percent for service-connected cavernous sinus thrombosis status post multiple strokes. 

The evidence establishes that the Veteran experienced a cerebral vascular accident or stroke on January 26, 2008.  In a November 2008 rating decision, he was assigned a 100 percent disability rating for the period from January 26, 2008 to August 1, 2008 under 38 C.F.R. § 4.124a , DCs 8008-8210 (2013).  A 10 percent rating, the minimum rating, was assigned since August 1, 2008.  38 C.F.R. § 4.124, DC 8008 (2013) states that a temporary 100 percent shall be assigned for a period of 6 months after the time a vascular condition occurs.  After the completion of 6 months, a minimum 10 percent shall be assigned.  However, VA must also consider whether there are any associated neurological abnormalities should also be considered as part of this rating.  38 C.F.R. § 4.120 (2013) (neurological disorders are to be rated in proportion to the impairment of motor functioning under the "appropriate schedule").  A July 2010 DRO decision increased the rating to 30 percent disabling, effective from August 1, 2008.  The use of DCs 8008-8210 reflects that the Veteran's residuals of a cerebral vascular accident were rated as thrombosis of brain vessels under DC 8008 and that the rating assigned was based on severe incomplete paralysis of the 10th (pneumogastric, vagus) cranial nerve under DC 8210.  The vagus nerve controls speech and swallowing, among other things.

A review of the record reveals that the Veteran suffered another cerebral vascular accident on June 17, 2009.  

Upon a July 2009 VA neurological disorders examination for compensation purposes, the Veteran reported that he had experienced another stroke on June 17, 2009.  He claimed that he experienced pins and needles lasting for several minutes in his right arm, which resolved one to two hours later.  He stated that he was admitted to the hospital in North Carolina.  The Veteran indicated that the major residual of his stroke was related to his speech.  He had difficulty with word finding, some difficulty with repetition, and at least moderate difficulty with comprehension.  He related that in a fairly simple one-on-one conversation he could understand and keep on track, but that when extended family was visiting and multiple conversations were going on at once he had difficulty following what was being said.  The examiner noted that while the Veteran's speech was somewhat halting, he was able to communicate effectively most of the time.  On examination, the Veteran had difficulty in repeating "no ifs, ands or buts," and required four tried to repeat this correctly.  On cranial nerve examination, his facial sensation was normal and symmetric and his face was symmetric.  

SSA records included a form titled "Cerebrovascular Accident" dated in December 2009 noted the CVA on January 26, 2008 and indicated that the Veteran probably had a recurrent stroke on June 17, 2009.  His prognosis was uncertain.

On May 2010 VA examination, the Veteran reported a history of a stroke in January 2008, followed by a subsequent stroke in June 2009.  

The July 2012 VA mental disorders examination included a summary of treatment records, which revealed that on June 17th, the Veteran presented to the emergency room at the VA facility in Fayetteville with complaints of right sided weakness since 4:00 am.  He was transferred to Cape Fear Valley Medical Center and hospitalized from June 17 - 20th for subacute stroke.  The examiner later described the incident on June 17, 2009 as the Veteran's second left MCA stroke (subacute on chronic infarct, left parietal), with documented severe aphasia acutely.  The Veteran estimated that after recovery from the second stroke, he was at 50-60% of his capacity compared to before the first stroke.   

The Board notes that the Veteran has not been assigned a total (100 percent) disability rating for the cerebral vascular accident on June 17, 2009 as allowed for under Diagnostic Code 8008.  As VA treatment records show that the Veteran was hospitalized initially between June 17 - 20th, 2009 as a result of a cerebral vascular accident, he continued to receive treatment and was hospitalized again beginning July 27th, 2009 for further work-up related to the June 17th incident, the Board finds no reason why a total disability rating would not be warranted for a six month period as provided for under Diagnostic Code 8008.  Accordingly, an initial 100 percent disability rating is assigned for a six month period from June 17, 2009 to December 17, 2009. 

To the extent the Veteran is entitled to a disability rating in excess of 30 percent prior to June 17, 2009 and after December 17, 2009, the Board finds that additional development is required before addressing this issue, the nature of which will be addressed in the remand portion of this decision below


ORDER

Entitlement to a 30 percent evaluation, but no more, for ulcerative colitis is granted, subject to the rules and regulations governing the award of monetary benefits

Entitlement to a temporary total evaluation (100 percent) from June 17, 2009 to December 17, 2009 for a cerebral vascular accident is granted, subject to the rules and regulations governing the award of monetary benefits


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA treatment records currently associated with the claims file are incomplete.  At the outset, the Board notes that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and Board, even where they were not actually before the adjudicating body.  An adverse decision based upon failure to obtain known VA clinic records for any claim after the Bell decision could potentially result in a finding of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Lynch v. Gober, 11 Vet. App. 22, 26-29 (1997).  A May 2008 VA treatment records refer to a speech assessment as early as February 15, 2008, which has not been associated with the claims file.  Additionally, the record reflects that the Veteran was hospitalized in July 2009 and April 2011 at the West Roxbury VA Medical Center (VAMC) and sought treatment on June 17, 2009 at a VA emergency room in Fayetteville, North Carolina for stroke related symptoms.  As such treatment records may be relevant to the Veteran's claim they should be obtained.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records. If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2013). 

The evidence of record reveals that the Veteran was hospitalized at Massachusetts General Hospital in January 2008 and at Cape Fear Hospital in North Carolina in June 2009 for stroke related symptoms.  As these treatment records are relevant to the Veteran's claim, VA has a duty to seek these missing records.

A review of the evidence reflects that the Veteran had multiple episodes of slurring of speech and cognitive changes and/or transient neurological events in addition to the January 28th, 2008 and June 17th, 2009 cerebral vascular accidents.  However, the frequency, nature, and severity of those episodes are not clear in light of the missing treatment records.  After the requested treatment records are associated with the claims file, a new VA examination is indicated to assess the severity of the Veteran's cavernous sinus thrombosis status post multiple strokes.

As discussed in the introduction section, given the evidence of current disabilities, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Rice for the appeal period prior to January 12, 2010.

For the relevant appeal prior to January 12, 2010, the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the claim for a TDIU is inextricably intertwined with the claim for a higher rating for cavernous sinus thrombosis status post multiple strokes.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

Accordingly, the case is REMANDED for the following action:
1.  The AOJ should obtain VA treatment records from the Boston VA Healthcare System, including West Roxbury and Boston VAMCs from January 2008 to the present (to include the February 15, 2008 speech assessment and July 2009 and April 2011 hospitalization records), as well as June 2009 VA emergency room treatment records located in Fayetteville, North Carolina.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
2. Request that the Veteran identify any medical treatment records for cavernous sinus thrombosis status post multiple strokes and furnish appropriate authorization for the release of private medical records, to include January 2008 treatment records from Massachusetts General Hospital  and June 2009 treatment records from Cape Fear Valley Hospital in North Carolina.  
If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 38 C.F.R. § 3.159 (2013).  He should also be advised that he may submit to VA copies of the treatment records himself.
Any negative search response must be noted in the record and communicated to the Veteran. 
3. After the completion of #'s 1 through 2 above, the RO/AMC will then schedule the Veteran for a VA examination with an appropriate clinician to address the nature and severity of his current cavernous sinus thrombosis status post multiple strokes for the appeal period prior to June 17th, 2009 and from December 17, 2009.  
a. The claims folder, Virtual VA eFolder, and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder. All indicated tests should be performed and all findings should be reported in detail. 
If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed.
b. The examiner must fully assess the manifestations and degree of impairment due to the Veteran's service-connected current cavernous sinus thrombosis status post multiple strokes for the appeal period prior to June 17th, 2009 and from December 17, 2009. 
c. The examiner must provide an opinion on the impact of the Veteran's current cavernous sinus thrombosis status post multiple strokes on his daily activities and occupational functioning for the appeal period prior to June 17th, 2009 and from December 17, 2009.
d. The examiner should discuss whether the Veteran had signs and symptoms of the cavernous sinus thrombosis status post multiple strokes that approximated complete paralysis of the tenth (pneumogastric, vagus) cranial nerve during the appeal period prior to June 17th, 2009 and from December 17, 2009.  
A review the claims file reflects multiple past incidents of stroke or stroke-like events.  Additionally, on July 2012 VA mental disorders examination, the examiner noted that the medical records documented that the Veteran reported multiple transient neurological events between May 2009 and April 2011. The Veteran had estimated that he has had 8-10 of these episodes since May 2009 and his most recent occurred May 12, 2012.  
e. These opinions should be based on consideration of all relevant evidence, inclusive of statements and testimony by the Veteran to the extent these are found to be credible. 
f. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.
4. The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.
5. If, after completion of instructions 1 through 4 above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment prior to January 12, 2010 and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 
6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case with consideration of all evidence associated with the claims file and Virtual VA eFolder since the claim was last adjudicated in December 2013.  The Veteran and his representative should be afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
	J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


